DETAILED ACTION
The instant application having Application No. 17/133555 filed on 12/23/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 22-46 would be allowed. (renumbered as claims 1-25) The following is an examiner’s statement of reasons for allowance.

Claims 22 and 37 are allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the limitation “examining a set of policy based routing (PBR) rules to identify a PBR rule that matches the packet and specifies that the packet has to traverse a service path along which a set of one or more service operations is performed on the packet; based on the identified PBR rule, forwarding the packet to a service machine to perform at least one of the service operations of the service path; receiving the packet after the at least one of the service operations has been performed on the packet; and forwarding the packet to the external server specified in the first header.” with respect to the additional claimed subject matter and in particular the specific boundaries as recited in the claim. It is noted that the closest prior art, Chiu et al. (US 2016/0352538 A1) discloses “(par. 0033 and fig. 1b), As shown in FIG. 1b, the tunneling agent 106 can receive an incoming packet for encapsulation and forwarding to a service entity 108 over a tunnel interface as determined by the SDN agent 104. The incoming packet can be a L2 packet and can include MAC address headers including destination address (DA) and source address (SA). The incoming packet can further include payload corresponding to data of higher level layers, such as layer 3 to layer 7, of the Open System Interconnection (OSI) model or corresponding layers of the Internet Protocol (IP) suite. In one example, the incoming packet can include a VLAN tag. (par. 0034), The tunneling agent 106 can encapsulate the incoming packet based on a tunnel configuration corresponding to the tunnel interface determined by the SDN agent 104 and can provide an encapsulated packet for sending to the service entity 108. (par. 0038), On receiving the encapsulated packet, the service entity 108 can decapsulate the encapsulated packet, perform one or more services.”. 

However, Chiu fails to disclose at least the claim limitations “examining a set of policy based routing (PBR) rules to identify a PBR rule that matches the packet and specifies that the packet has to traverse a service path along which a set of one or more service operations is performed on the packet; based on the identified PBR rule, forwarding the packet to a service machine to perform at least one of the service operations of the service path; receiving the packet after the at least one of the service operations has been performed on the packet; and forwarding the packet to the external server specified in the first header.”. Thus, Chiu does not disclose or render obvious the above underlined limitations as claimed. Claims 23-36, 38-46 are also allowed since they depend on claims 22 and 37 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Chandrashekhar et al. (US 2018/0063193 A1)
Lawson et al. (US 2013/0212214 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463